Case 1:18-cr-00083-TSE Document 324-1 Filed 03/20/19 Page 1 of 5 Page|D# 7175

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA )
v. § Criminal No. 1:18-cr-83 (TSE)
PAUL J. MANAFORT, JR., §
Defendcmt. §

 

CORRECTED RESTITUTION ORDER

1. Pursuant to 18 U.S.C § 3663A(a)(1), the defendant is ordered to pay restitution in the
amount of 825,497,487.60, and no more than that amount, jointly and severally With any
other defendants Who are ordered to pay restitution for the same losses.

2. Pursuant to 18 U.S.C § 35 83(d), as a condition of supervised release, the defendant is
' ordered to pay restitution to the Internal Revenue Service in the amount of $6,164,032`.

3. The amount of restitution paid to any entity shall not exceed the entity’s total loss from
the offenses of conviction. Any amount paid to an entity under an order of restitution
shall be reduced by an amount later recovered for the same loss by the entity in any
F ederal or State civil proceeding

4. The entities’ names, addresses, and respective total loss amounts are listed in Attachment
A to this Corrected Restitution Order.

5. Interest:
X is Waived.
accrues as provided in 18 U.S.C § 3612(f).
6 . Notwithstanding any other provision of this Corrected Restitution Order or the sentence
imposed, including the directive to make periodic payments, restitution is due in full and
payable immediately from assets known and unknown and including assets identified in

the Presentence Report. The Government may enforce restitution at any time.

7. lfincarcerated, the Court encourages the defendant to participate in the Bureau of
Prisons’ lnmate Financial Responsibility Program, to comply With the provisions of the

 

Case _1:1,8-cr-00083-TSE Document 324-1 Filed 03/20/19 Page 2 of 5 Page|D# 7176

10.

11.

12.

financial plan, and to meet the defendant’s financial obligation, pursuant to 28 C.F.R. §
545. 10-1 1 .

1f restitution is not paid in full immediately, the defendant and any other defendants Who
are ordered to pay restitution for the same losses, shall pay to the Clerk at least $M per
month or 25 percent of net income, Whichever is greater, beginning 60 days after release
from any period of confinement, or 60 days after sentencing if no confinement is
imposed.

All payments shall be made to the Clerk of Court, United States District Court, 401
Courthouse Square, AleXandria, Virginia 22314.

Within 30 days of (a) any change of name, residence, or mailing address; and/or (b) any
material change in economic circumstances that affects the ability to pay restitution, the
defendant shall notify the Clerk of Court and the Special Counsel’s Office, U.S.
Department of Justice, 950 Pennsylvania Avenue NW, Washington, D.C. 20530.

No delinquent or default penalties Will be imposed except upon Order of the Court.

Pursuant to 18 U.S.C. § 3664(i), the priority of payments to entities shall be:

a. All direct entities shall be paid in full first on a pro rata basis.
b. lnternal Revenue Service shall be paid last.

 

Honorable T.S. Ellis, 111
United States District Judge

ENTERED this day of , 2019.

at AleXandria, Virginia

 

Case 1:18-cr-00083-TSE Document 324-1 Filed 03/20/19 Page 3 of 5 Page|D# 7177

WE ASK FOR THIS:

Uzo Asonye
Assistant United States Attorney
Eastern District of Virginia

ROBERT S. MUELLER, 111
Special Counsel

/s/

AndreW Weissmann

Greg D. Andres

Brandon L. Van Grack

Special Counsel’s Office

U.S. D_epartment of Justice
950 Pennsylvania Avenue NW
Washington, D.C. 205 30
Telephone: (202) 616-0800

Attorneysfor the United States of Amerz`ca

 

Case 1:18-cr-00083-TSE Document 324-1 Filed 03/20/19 Page 4 of 5 Page|D# 7178

\

REDACTED ATTACHMENT A TO CORRECTED RESTITUTION ORDER '

 

Entity:

Loss Amount:

 

Citizens Bank (Lender B)

$3,260,103.66

 

Banc of California (Lender C)

$685,448.55

 

Federal Savings Bank (Lender D)

$15,387,903.39

 

1nternal Revenue Service

$6,164,032

 

 

 

Total due from defendant

 

$25,497,487.60

 

 

 

Case 1:18-cr-00083-TSE Document 324-1 Filed 03/20/19 Page 5 of 5 Page|D# 7179

FILED UNDER SEAL PURSUANT TO THE E-GOVERNMENT ACT OF 2002

SEALED ATTACHMENT A TO CORRECTED RESTITUTION ORDER

 

Entity:

Loss Amount:

 

Citizens Bank Lender B)

 
 

$3,260,103.66

 

Banc of Califonna (Lender C)

   

$685,448.55

 

Federal Savin s Bank Lender D

$15,387,903.39

 

lRS-RACS

 

$6,164,032

 

 

 

'l`otal due from defendant:

 

$25,497,487.60

 

 

 

